Name: 2005/854/EC: Commission Decision of 30 November 2005 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat, milk and fish sectors in Poland (notified under document number C(2005) 4595) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  fisheries;  European construction;  technology and technical regulations;  Europe;  health
 Date Published: 2005-12-02; 2006-12-12

 2.12.2005 EN Official Journal of the European Union L 316/17 COMMISSION DECISION of 30 November 2005 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat, milk and fish sectors in Poland (notified under document number C(2005) 4595) (Text with EEA relevance) (2005/854/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B to Annex XII to the 2003 Act of Accession. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4), 2005/271/EC (5) and 2005/591/EC (6). (3) According to an official declaration from the Polish competent authority certain establishments in the meat, milk and fish sectors have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (4) Two meat establishments have resigned from upgrading process and applied for reclassification from high capacity to low capacity establishment. According to an official declaration from the Polish competent authority these establishments are in full compliance with Community requirements regarding low capacity establishments. Two fish establishments have ceased their activities. Those establishments should therefore also be deleted from the list of establishments in transition. (5) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (6) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 236, 23.9.2003, p. 33. (2) OJ L 156, 30.4.2004, p. 53; corrected version in OJ L 202, 7.6.2004, p. 39. (3) OJ L 160, 30.4.2004, p. 56; corrected version in OJ L 212, 12.6.2004, p. 31. (4) OJ L 160, 30.4.2004, p. 73; corrected version in OJ L 212, 12.6.2004, p. 44. (5) OJ L 86, 5.4.2005, p. 13. (6) OJ L 200, 30.7.2005, p. 96. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession MEAT ESTABLISHMENTS Initial list No Veterinary No Name of the establishment 151 24020313 PrzetwÃ ³rstwo MiÃsno WÃdliniarskie MusiaÃ  Bestwinka 227 30220202 ZakÃ ad RzeÃ ºniczo WÃdliniarski Tadeusz Szczepaniak Supplementary list No Veterinary No Name of the establishment 2 02190117 Rolmeks, SpÃ ³Ã ka z o.o. ul. Kwiatowa 19, 58-130 Ã »arÃ ³w, BukÃ ³w 6 04050204 P.P.H.U. Irex, Irena Jasinska 10 06040201 Masarnia z UbojniÃ StanisÃ aw Kurantowicz 11 06050201 ZakÃ ad PrzetwÃ ³rstwa MiÃsa MATTHIAS Sp. z o.o. 13 06180201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego sp. j. P. Zubrzycki, J. ZieliÃ ski 16 10030202 ZakÃ ad WÃdliniarski i Ubojnia Grzegorz KÃpa 19 10080209 P.P.H. Jamir Skup, UbÃ ³j, PrzetwÃ ³rstwo MiÃsa 20 10090302 Sp. j. LIWA PajÃczno 21 10120204 Ubojnia ZwierzÃ t RzeÃ ºnych Zofia Polcyn, Hucisko 25 10180302 ZakÃ ady MiÃsne Makro Walichnowy sp. z o.o. 40 12100113 Handel ZwierzÃtami RzeÃ ºnymi i UbÃ ³j Antocel, Antoni SÃ aby 45 12133807 Lepro.Pol Sp. j. UbÃ ³j ZwierzÃ t RzeÃ ºnych, Hurtowa SprzedaÃ ¼ MiÃsa 58 16610301 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Matejka Joachim 63 18110208 ZPM Kabanos, Sp. z o.o. 65 18160206 ZM Smak.Eko sp. z o.o. 76 24150201 ZakÃ ad RzeÃ ºniczo  WÃdliniarski B. M. Janeta sp. j. 77 24690317 Selgros Sp. z o.o. DziaÃ  Produkcji MiÃsa 98 30240204 Rolniczy Kombinat SpÃ ³Ã dzielczy im. Ludowego Lotnictwa Polskiego w Wilczynie 99 32120201 Z.P.M. Eugeniusz Kowalczyk 101 06180201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Sp. J., Piotr Zubrzycki, Janusz ZieliÃ ski, w Kolonii Ã aszczÃ ³wka 49; 22-600 TomaszÃ ³w Lubelski 102 06040201 Masarnia z UbojniÃ , StanisÃ aw Kurantowicz, ul. Ceglana 25, 22-500 HrubieszÃ ³w 104 06050201 ZPM MATTHIAS Sp. z o.o. Kolonia Zamek 48, 23-310 Modliborzyce 124 12090225 ZakÃ ad Uboju i PrzetwÃ ³rstwa MiÃsnego WÃDZONKA JÃ ³zef GÃ ³rka, 32-400 MyÃ lenice, ul. SÃ owackiego 100 131 18040202 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego SZAREK, 37-500 JarosÃ aw, ul. Widna GÃ ³ra 74A 152 24150101 P.P.H-U RzeÃ ºnictwo  WÃdliniarstwo, Handel i Gastronomia, Tadeusz Kaczyna ZakÃ ad nr 1, 44-373 WodzisÃ aw  Zawada, ul. Szybowa 1 154 24150103 PPH ROMA Romana Leks-Krzanowska 44-361 Syrynia, ul. 3 Maja 74 167 2040306 Masarnia i Ubojnia, Bernard Uchman, 72-132 Mosty 52E 168 2040202 ZPM Grupa Farmer, Ignacy Zaniewski, 72-200 Nowogard POULTRY MEAT Initial list No Veterinary No Name of the establishment 44 30050503 IKO Kompania Drobiarska, ZakÃ ad Drobiarski Sp. z o.o Supplementary list No Veterinary No Name of the establishment 170 4010501 ZakÃ ad PrzemysÃ u MiÃsnego DrÃ ³balex s.c. w Rudnikach 174 6064301 Ubojnia i Handel Drobiem Ko Ko Sp. j. w Ã wierczowie 178 24690401 Firma Produkcyjno  Handlowa Hydro sp. z o.o. w Katowicach 190 24700401 PPH Szendera S. Szendera 41-408 MysÃ owice, ul. Morgowska 5b 196 30240501 ZakÃ ad Drobiarski ROWEX sp z o.o. OstrorÃ ³g 198 1661102 ChÃ odnia Olsztyn Sp. z o.o. OddziaÃ  Opole MILK SECTOR Initial list No Veterinary No Name of the establishment 36 12081602 Oddz. Produkcyjny w Miechowie, ul. B. Prusa 5, 32-200 MiechÃ ³w, OSM MiechÃ ³w 71 24141602 OSM BieruÃ  Supplementary list No Veterinary No Name of the establishment 3 6081601 OkrÃgowa SpÃ ³Ã dzielnia Mleczarska w Lubartowie 5 06641601 Zamojska SpÃ ³Ã dzielnia Mleczarska; ZamoÃ Ã  8 12101602 ZakÃ ad Produkcji Mleczarskiej Z.J.J.Dominik Sp. j. 11 4031601 OkrÃgowa SpÃ ³Ã dzielnia Mleczarska w Garwolinie 12 14091601 Mleko spÃ ³Ã ka z o.o. w Lipsku 16 8621604 Olmlek Sp. z o.o., Olsztyn 19 32091601 SpÃ ³Ã dzielnia Mleczarska Mlekosz w Koszalinie Serownia w Bobolicach 20 32611601 SpÃ ³Ã dzielnia Mleczarska Mlekosz ZakÃ ad Mleczarski w Koszalinie 21 04041602 SpÃ ³Ã dzielnia Mleczarska w Lisewie, 86-230 Lisewo, ul. CheÃ miÃ ska 48 22 04141602 SpÃ ³Ã dzielnia Mleczarska ul. PodgÃ ³rna 11, 86-140 Drzycim 23 10081603 Ã Ã ³dzka SpÃ ³ldzielnia Mleczarska OddziaÃ  Produkcyjny Puczniew 31 32011601 OkrÃgowa SpÃ ³Ã dzielnia Mleczarska, 78-200 BiaÃ ogard, ul. Chocimska 2 FISH SECTOR Initial list No Veterinary No Name of the establishment 14 22111813 PPH Pikling s.c. E. Kosecki & K. Strachanowski 21 24041802 PPHU Hur-Pol Supplementary list No Veterinary No Name of the establishment 5 24091801 SONA, Sp. z o.o. 21 32151801 Rybpol SpÃ ³Ã ka Jawna, 78-422 Gwda Wielka, StraÃ ¼acko 22 06621801 PrzedsiÃbiorstwo Produkcyjno  Handlowe AMIKA ZakÃ ad PrzetwÃ ³rstwa Rybnego, 22-100 CheÃ m, ul. Rejowiecka 169 23 24141801 ADMIRAÃ  Sp. z o.o. 43-143 LÃdziny, ul. Pokoju 20 24 24141802 BIG _ FISH Sp. z o.o. ZakÃ ad Produkcyjny, 43-143 LÃdziny, ul. Pokoju 5